i          i      i                                                                          i        i       i




                                   MEMORANDUM OPINION

                                            No. 04-10-00080-CR

                                         Jesse Jeffrey SANCHEZ,
                                                 Appellant

                                                       v.

                                           The STATE of Texas,
                                                 Appellee

                      From the County Court at Law No. 7, Bexar County, Texas
                                      Trial Court No. 242941
                            Honorable Monica Guerrero, Judge Presiding1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: February 10, 2010

DISMISSED

           Jesse Jeffrey Sanchez filed a notice of appeal seeking to appeal from a sentence imposed on

February 13, 2008. The judgment was in accordance with Sanchez’s plea bargain agreement, and




           1
         … The Honorable Claude Davis presided over the plea proceeding, and the Honorable Monica Guerrero signed
the judgment.
                                                                                   04-10-00080-CR

the record does not contain a trial court’s certification showing Sanchez has the right of appeal.

Accordingly, the appeal is dismissed. See TEX . R. APP . P. 25.2(d).

                                                       PER CURIAM

DO NOT PUBLISH




                                                 -2-